PER CURIAM.
The defendant-appellant has appealed from a judgment entered by the trial court, sitting without jury, in favor of plaintiff-appellees.
It must be remembered that:
“Where a case is tried before a trial judge without the intervention of a jury, the conclusion he reaches has the weight of a jury verdict. The conclusions of the *537trial judge as to matters of fact come before the appellate court clothed with the presumption of correctness, and in testing the accuracy of such conclusions the appellate court should interpret the evidence and all reasonable inferences and deductions capable of being drawn theiefrom in the light most favorable to sustain those conclusions. Ordinarily, the appellate court will refuse to consider a finding of fact made by a trial judge unless it is clearly erroneously (sic) * 2 Fla.Jur., Appeals § 346.
The appellant has shown nothing that would lead us to question either the trial judge’s findings of fact or his application of law; therefore, the judgment is affirmed.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.